UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04893 The Taiwan Fund, Inc. (Exact name of registrant as specified in charter) c/o State Street Bank and Trust Company One Lincoln Street P.O. Box 5049 Boston, MA 02111 (Address of principal executive offices) Street Bank and Trust Company Brian F. Link, Esq. 4 Copley Place, 5th Floor Boston, Massachusetts 02116 Copies to: Leonard B. Mackey, Jr., Esq. Clifford Chance U.S. LLP 31 West 52nd Street New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code:1-877-864-5056 Date of fiscal year end:August 31 Date of reporting period:July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record Institutional Account Name Company Name Ticker Country Primary Security ID Meeting Date Record Date Proposal Number Proposal Text Meeting Type Proponent Voted Vote Instruc-tion Manage-ment Recom-mendation The Taiwan Fund Inc Yuanta Financial Holding Co Ltd. Taiwan Y2169H108 27-May-14 28-Mar-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Yuanta Financial Holding Co Ltd. Taiwan Y2169H108 27-May-14 28-Mar-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Yuanta Financial Holding Co Ltd. Taiwan Y2169H108 27-May-14 28-Mar-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Yuanta Financial Holding Co Ltd. Taiwan Y2169H108 27-May-14 28-Mar-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Yuanta Financial Holding Co Ltd. Taiwan Y2169H108 27-May-14 28-Mar-14 5 Elect Lai-Ping Chi, with ID No. A11035XXXX, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 3 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Independent Director Liang Kai-Tai Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Independent Director Hu Han-Liang Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Independent Director Tu Huai-Chi Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Independent Director Kin Lien-Fang Annual Management Yes For For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Non-Independent Director No.1 Annual Share Holder Yes Against None The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Non-Independent Director No.2 Annual Share Holder Yes Against None The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Non-Independent Director No.3 Annual Share Holder Yes Against None The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Non-Independent Director No.4 Annual Share Holder Yes Against None The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 Elect Non-Independent Director No.5 Annual Share Holder Yes Against None The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 6 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors and Representatives Annual Management Yes Against For The Taiwan Fund Inc Hermes Microvision Inc Taiwan Y3R79M105 06-Jun-14 07-Apr-14 7 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 3 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 5 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 6 Approve the Issuance of New Shares by Capitalization of Profit and Employee Bonus Annual Management Yes For For The Taiwan Fund Inc Union Bank Of Taiwan Taiwan Y9090E104 06-Jun-14 07-Apr-14 7 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc WT Microelectronics Co., Ltd. Taiwan Y9657B105 06-Jun-14 07-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc WT Microelectronics Co., Ltd. Taiwan Y9657B105 06-Jun-14 07-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc WT Microelectronics Co., Ltd. Taiwan Y9657B105 06-Jun-14 07-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc WT Microelectronics Co., Ltd. Taiwan Y9657B105 06-Jun-14 07-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Goldsun Development & Construction Co. Ltd. Taiwan Y50552101 11-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Goldsun Development & Construction Co. Ltd. Taiwan Y50552101 11-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Goldsun Development & Construction Co. Ltd. Taiwan Y50552101 11-Jun-14 11-Apr-14 3 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Goldsun Development & Construction Co. Ltd. Taiwan Y50552101 11-Jun-14 11-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Lumax International Corp. Ltd. Taiwan TW0006192008 11-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Lumax International Corp. Ltd. Taiwan TW0006192008 11-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Lumax International Corp. Ltd. Taiwan TW0006192008 11-Jun-14 11-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Pacific Hospital Supply Co., Ltd. Taiwan Y6610N101 11-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Pacific Hospital Supply Co., Ltd. Taiwan Y6610N101 11-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Pacific Hospital Supply Co., Ltd. Taiwan Y6610N101 11-Jun-14 11-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 3 Approve Cash Capital Increase via Issuance of Ordinary Shares by Bookbuilding Method Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 5 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Test Rite International Co., Ltd. Taiwan Y85920109 11-Jun-14 11-Apr-14 6 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 2 Approve 2013 Plan on Profit Distribution and Employee Bonus Distribution Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 3 Approve Cash Dividend Distribution from Capital Reserve Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 4 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Aurora Corporation Taiwan Y0452K101 12-Jun-14 11-Apr-14 6 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Chin-Kung Lee, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect An-Hsuan Liu, with Shareholder No. 3403, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect a Representative of China Development Industrial Bank with Shareholder No. 1753, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Chi-Chun Hsieh, with Shareholder No. 263, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Kao-Yu Liu, with Shareholder No. 422, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Kuan-Hua Chen, with Shareholder No. 47637, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Shi-Jer Sheen, with Shareholder No. 25747, as Independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Hsien-Tsun Yang, with Shareholder No. 179218, as Independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 Elect Hui-Chun Hsu, with Shareholder No. 3241, as Independent Director Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 5 Amend Procedures for Endorsement and Guarantees Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 6 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 7 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 8 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc King Yuan Electronics Co., Ltd. Taiwan Y4801V107 12-Jun-14 11-Apr-14 9 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Annual Management Yes For For The Taiwan Fund Inc MediaTek Inc. Taiwan Y5945U103 12-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements (Voting) Annual Management Yes For For The Taiwan Fund Inc MediaTek Inc. Taiwan Y5945U103 12-Jun-14 11-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc MediaTek Inc. Taiwan Y5945U103 12-Jun-14 11-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc MediaTek Inc. Taiwan Y5945U103 12-Jun-14 11-Apr-14 4 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc MediaTek Inc. Taiwan Y5945U103 12-Jun-14 11-Apr-14 5 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Radiant Opto-Electronics Corp. Taiwan Y7174K103 12-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Radiant Opto-Electronics Corp. Taiwan Y7174K103 12-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Radiant Opto-Electronics Corp. Taiwan Y7174K103 12-Jun-14 11-Apr-14 3 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Radiant Opto-Electronics Corp. Taiwan Y7174K103 12-Jun-14 11-Apr-14 4 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Radiant Opto-Electronics Corp. Taiwan Y7174K103 12-Jun-14 11-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Tai, Chung-Hou, with Shareholder No. 8, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Hsieh, Shwu-Liang, with Shareholder No. 2, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Liu Jing-Meng, with Shareholder No. 4, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Tai, Liang-Pin, with Shareholder No. 3, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Lia, Shih-Fung, with Shareholder No. 14, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Ma, Chia-Ying, with ID No.Q102972343, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Liu, Chung-Laung, with ID No.S124811949, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Wu, Jung-Sheng, with ID No.P102060007, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect a Representative of Li Chung Investment Corp., with Shareholder No. 104, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Wang, Shy-Horng, with Shareholder No.24, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 Elect Shen,Yang-Pin, with ID No.R121151258, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes Against For The Taiwan Fund Inc Richtek Technology Corp. Taiwan Y7286Y108 12-Jun-14 11-Apr-14 6 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Yungtay Engineering Co., Ltd. Taiwan Y9881Q100 12-Jun-14 11-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Yungtay Engineering Co., Ltd. Taiwan Y9881Q100 12-Jun-14 11-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Yungtay Engineering Co., Ltd. Taiwan Y9881Q100 12-Jun-14 11-Apr-14 3 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Yungtay Engineering Co., Ltd. Taiwan Y9881Q100 12-Jun-14 11-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 1 Accept Financial Statements and Statutory Reports Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 2a1 Elect Chu Chih-Yaung as Director Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 2a2 Elect Chiu Rung-Hsien as Director Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 2a3 Elect Koo Fook Sun, Louis as Director Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 2b Authorize Board to Fix Directors' Remuneration Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 3 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 4 Approve Repurchase of Up to 10 Percent of Issued Capital Annual Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Annual Management Yes Against For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 6 Authorize Reissuance of Repurchased Shares Annual Management Yes Against For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 13-Jun-14 09-Jun-14 7 Declare Final Dividend Annual Management Yes For For The Taiwan Fund Inc Cub Elecparts Inc. Taiwan Y1823N105 17-Jun-14 18-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Cub Elecparts Inc. Taiwan Y1823N105 17-Jun-14 18-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Cub Elecparts Inc. Taiwan Y1823N105 17-Jun-14 18-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Cub Elecparts Inc. Taiwan Y1823N105 17-Jun-14 18-Apr-14 4 Approve the Issuance of New Shares by Capitalization of 2013 Profit Annual Management Yes For For The Taiwan Fund Inc Cub Elecparts Inc. Taiwan Y1823N105 17-Jun-14 18-Apr-14 5 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 6 Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Eclat Textile Co., Ltd. Taiwan Y2237Y109 17-Jun-14 18-Apr-14 7 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Edison Opto Corp. Taiwan Y2249K105 17-Jun-14 18-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Edison Opto Corp. Taiwan Y2249K105 17-Jun-14 18-Apr-14 2 Approve 2013 Statement of Profit and Loss Appropriation Annual Management Yes For For The Taiwan Fund Inc Edison Opto Corp. Taiwan Y2249K105 17-Jun-14 18-Apr-14 3 Approve Cash Dividend Distribution from Capital Reserve Annual Management Yes For For The Taiwan Fund Inc Edison Opto Corp. Taiwan Y2249K105 17-Jun-14 18-Apr-14 4 Approve Issuance of Restricted Stocks Annual Management Yes For For The Taiwan Fund Inc MPI Corp. Taiwan TW0006223001 17-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc MPI Corp. Taiwan TW0006223001 17-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc MPI Corp. Taiwan TW0006223001 17-Jun-14 18-Apr-14 3 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc MPI Corp. Taiwan TW0006223001 17-Jun-14 18-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Acter Co Ltd Taiwan Y00113103 18-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Acter Co Ltd Taiwan Y00113103 18-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Acter Co Ltd Taiwan Y00113103 18-Jun-14 18-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Acter Co Ltd Taiwan Y00113103 18-Jun-14 18-Apr-14 4 Approve Issuance of Restricted Stocks Annual Management Yes Against For The Taiwan Fund Inc Acter Co Ltd Taiwan Y00113103 18-Jun-14 18-Apr-14 5 Elect Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 6 Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 7 Approve Issuance of Employee Stock Warrants at Lower-than-market Price Annual Management Yes Against For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect K.C. Liu, with Shareholder No. 1, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Ted Hsu , with ID No. Q12022****, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Donald Chang, with ID No. T10039****, a Representative of Advantech Foundation, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Chwo-Ming Joseph Yu as Independent Director Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Jeff HT Chen as Independent Director Annual Management Yes For For The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect James K. F. Wu, with ID No. N10066****, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Thomas Chen, with ID No. A10206***, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 Elect Gary Tseng, a Representative of AIDC Investment Corp., with Shareholder No. 32519, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Advantech Co., Ltd. Taiwan Y0017P108 18-Jun-14 18-Apr-14 9 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Annual Management Yes Against For The Taiwan Fund Inc Largan Precision Co., Ltd. Taiwan Y52144105 18-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Largan Precision Co., Ltd. Taiwan Y52144105 18-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Largan Precision Co., Ltd. Taiwan Y52144105 18-Jun-14 18-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 3 Elect Liang Jiyan, with ID No.N12xxxxxxx, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 4 Approve Cash Dividend Distribution from Capital Reserve Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 5 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 7 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Epistar Corp. Taiwan Y2298F106 19-Jun-14 18-Apr-14 8 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes For For The Taiwan Fund Inc Quanta Computer Inc. Taiwan Y7174J106 19-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Quanta Computer Inc. Taiwan Y7174J106 19-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Quanta Computer Inc. Taiwan Y7174J106 19-Jun-14 18-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Quanta Computer Inc. Taiwan Y7174J106 19-Jun-14 18-Apr-14 Elect a Representative of CIANYU INVESTEMENT LTD, with Shareholder No.590, as Supervisor Annual Management Yes For For The Taiwan Fund Inc Quanta Computer Inc. Taiwan Y7174J106 19-Jun-14 18-Apr-14 5 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Tong Hsing Electronic Industries Ltd. Taiwan Y8862W102 19-Jun-14 18-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Tong Hsing Electronic Industries Ltd. Taiwan Y8862W102 19-Jun-14 18-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Tong Hsing Electronic Industries Ltd. Taiwan Y8862W102 19-Jun-14 18-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 4 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 5 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Wen-Long, Yen, a Representative of Wei Fu Investment Co., Ltd. with ID NO.2322****, as Non-Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect H. Steve Hsieh, a Representative of Yi Chuan Investment Co., Ltd. with ID No.5335****, as Non-Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Thomas K S. Chen, a Representative of Yi Chuan Investment Co., Ltd. with ID No.5335****, as Non-Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Chao-Chin, Tung, a Representative of Chang Chi Investment Ltd. with ID No.5332****, as Non-Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Song-Chi, Chien, a Representative of Chung Yuan Investment Co., Ltd. with ID No.5417****, as Non-Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Chung-Yu, Wang, with ID No.A10102****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Wen-Chih, Lee, with ID No.E12152****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Jie-Haun, Lee, with ID No.G12000****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 Elect Yen-Lin, Wu, with ID No.195109****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc CTBC Financial Holding Co., Ltd. Taiwan Y15093100 20-Jun-14 21-Apr-14 7 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 1 Approve 2013 Business Operations Report, Financial Statements and Consolidated Financial Statements Annual Management Yes For For The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 4 Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Lee , Hung Chien, a Representative of Herng Hwa Investment Co., Ltd with Shareholder No. 193672, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Tai, Chih I, a Representative of Herng Hwa Investment Co., Ltd with Shareholder No. 193672, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Chuang,Chien Wan, a Representative of Herng Hwa Investment Co., Ltd with Shareholder No. 193672, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Sia Meow Leng, a Representative of Shiun Tung Investment Co., Ltd with Shareholder No. 98617, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Nagahara akihiro, a Representative of Shiun Tung Investment Co., Ltd with Shareholder No. 98617, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Lee, Tsung Ming, a Representative of Lai Jie Investment Co., Ltd with Shareholder No. 223076, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 Elect Sun,Ya Ming, a Representative of Wang Cheng Investment Co., Ltd with Shareholder No. 223075, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc First Steamship Co., Ltd. Taiwan Y25709109 20-Jun-14 21-Apr-14 6 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes Against For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 3 Approve Transfer of Business Operations and Conversion to be an Investment Holding Company Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 5 Approve Change of Company Name in the Titles of Company's Internal Management Systems Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 7 Amend Procedures for Endorsement and Guarantees Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 8 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Mercuries & Associates Ltd Taiwan Y6017H103 20-Jun-14 21-Apr-14 9 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Annual Management Yes For For The Taiwan Fund Inc YungShin Global Holding Corp. Taiwan Y9879S100 20-Jun-14 21-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc YungShin Global Holding Corp. Taiwan Y9879S100 20-Jun-14 21-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc YungShin Global Holding Corp. Taiwan Y9879S100 20-Jun-14 21-Apr-14 3 Approve Dividend Distribution from Capital Reserve Annual Management Yes For For The Taiwan Fund Inc YungShin Global Holding Corp. Taiwan Y9879S100 20-Jun-14 21-Apr-14 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Giant Manufacturing Co., Ltd. Taiwan Y2708Z106 23-Jun-14 24-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Giant Manufacturing Co., Ltd. Taiwan Y2708Z106 23-Jun-14 24-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Giant Manufacturing Co., Ltd. Taiwan Y2708Z106 23-Jun-14 24-Apr-14 3 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Giant Manufacturing Co., Ltd. Taiwan Y2708Z106 23-Jun-14 24-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Giant Manufacturing Co., Ltd. Taiwan Y2708Z106 23-Jun-14 24-Apr-14 5 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 4 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Sinmag Equipment Corp. Taiwan Y7997X100 23-Jun-14 24-Apr-14 6 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of 2013 Profit and Employee Bonus Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets and Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Peter Lo, with Shareholder No. 1, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Cindy Lo, with Shareholder No. 2, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Jason Lo, with Shareholder No. 3, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Spencer Hsieh, with Shareholder No. 803, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Ya-Kang, Wang , with ID No. R102735252, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect May Lo, with Shareholder No. 5, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Vincent Chen, with ID No. Y120074453, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Yih-Horng, Lin, with Shareholder No. 13907, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Chao-tang, Yue, with ID No. E101392306, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Teresa Lo, with Shareholder No. 4, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect William Wang, with Shareholder No. 965, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 Elect Jung Ren, Fu, with Shareholder No. 1038, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Johnson Health Tech. Co., Ltd. Taiwan Y4466K107 24-Jun-14 25-Apr-14 7 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Annual Management Yes Against For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 3 Amend Rules and Procedures Regarding Shareholder's General Meeting Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 4 Amend Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 5 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 7 Approve Issuance of Shares via a Private Placement Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Non-Independent Director No.1 Annual Share Holder Yes Against None The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Non-Independent Director No.2 Annual Share Holder Yes Against None The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Non-Independent Director No.3 Annual Share Holder Yes Against None The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Wang Minglong as Independent Director Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Jian Jincheng as Independent Director Annual Management Yes For For The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Supervisor No.1 Annual Share Holder Yes Against None The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 Elect Supervisor No.2 Annual Share Holder Yes Against None The Taiwan Fund Inc KMC (Kuei Meng) International Inc Taiwan Y1662S108 24-Jun-14 25-Apr-14 9 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors Annual Management Yes Against For The Taiwan Fund Inc PChome Online Inc. Taiwan Y6801R101 24-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc PChome Online Inc. Taiwan Y6801R101 24-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc PChome Online Inc. Taiwan Y6801R101 24-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of 2013 Profit Annual Management Yes For For The Taiwan Fund Inc PChome Online Inc. Taiwan Y6801R101 24-Jun-14 25-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc PChome Online Inc. Taiwan Y6801R101 24-Jun-14 25-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by 2013 Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 5 Amendments Procedures for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 6 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 7 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Annual Management Yes For For The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Chiu, Fu-Sheng, a Representative of Honshen Investment Co., Ltd. with Shareholder No. 55390, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Ge, Fu-Lin, a Representative of Honshen Investment Co., Ltd. with Shareholder No. 55390, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Cheng, Chi-Li, a Representative of Honshen Investment Co., Ltd. with Shareholder No. 55390, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Wang, Tai-Di, a Representative of Kuanshen Investment Co., Ltd. with Shareholder No. 74396, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Lian, Tai-Sheng, with Shareholder No. 114180, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Cheng Ming-Chieh as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Non-Independent Director No. 1 Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Yeh, Hui-Ling, a Representative of Nienshin Investment Co., Ltd. with Shareholder No. 62931, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect Lin, Hung-Min as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Land Development Corp Taiwan Y8416V105 24-Jun-14 25-Apr-14 Elect a Representative of Dahe Media Co., Ltd. with Shareholder No. 121132, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 4 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Lin Xiaoxin, a Representative of Chengxin Investment Limited, with Shareholder No.16349, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Lin Mingsheng, a Representative of Yuanxin Investments Limited, with Shareholder No.1842, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Shi Chuanbo, a Representative of Secom Ltd. with Shareholder No.93, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect He Tianjun, a Representative of Secom Ltd. with Shareholder No.93, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Hiroshi Onodera (XiaoYeSi BoShi), a Representative of Secom Ltd. with Shareholder No.93, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Lin Jianhan, a Representative of Xin Lan Investment Co., Ltd., with Shareholder No.199, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Wei Qilin as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Tian Hongmao, with Shareholder No.45251, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Du Hengyi as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Liao Weizhi, a Representative of Changqiao Investment Development Co., Ltd., with Shareholder No.41991, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Xu Mingde, a Representative of Jinkui Investment Co., Ltd., with Shareholder No.46247, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect YuFeng Tongfang, a Representative of Secom Institute for Cultural Foundation with Shareholder No.48821, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect Lin Xiude, a Representative of Lin Xian Biochemical Technology Co., Ltd. with Shareholder No.1841, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Secom Co. Ltd. Taiwan Y8461H100 24-Jun-14 25-Apr-14 Elect You Mingxian, a Representative of Shang Jing Investment Co., Ltd. with Shareholder No.1843, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Y84629107 24-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Y84629107 24-Jun-14 25-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Y84629107 24-Jun-14 25-Apr-14 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets and Approve Amendments to Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Y84629107 24-Jun-14 25-Apr-14 4 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 4 Approve Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Hon Hai Precision Industry Co., Ltd. Taiwan Y36861105 25-Jun-14 25-Apr-14 7 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Hung Poo Real Estate Development Corp. Taiwan Y37808105 25-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Hung Poo Real Estate Development Corp. Taiwan Y37808105 25-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Hung Poo Real Estate Development Corp. Taiwan Y37808105 25-Jun-14 25-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Hung Poo Real Estate Development Corp. Taiwan Y37808105 25-Jun-14 25-Apr-14 4 Approve Release of Restrictions of Competitive Activities of Directors and Representatives Annual Management Yes For For The Taiwan Fund Inc King Slide Works Co., Ltd. Taiwan Y4771C105 25-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc King Slide Works Co., Ltd. Taiwan Y4771C105 25-Jun-14 25-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc King Slide Works Co., Ltd. Taiwan Y4771C105 25-Jun-14 25-Apr-14 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc King Slide Works Co., Ltd. Taiwan Y4771C105 25-Jun-14 25-Apr-14 4 Elect WU,MING-ZHENG, with ID No. E10111XXXX, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc King Slide Works Co., Ltd. Taiwan Y4771C105 25-Jun-14 25-Apr-14 5 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Sanitar Co., Ltd. Taiwan Y75013105 25-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Sanitar Co., Ltd. Taiwan Y75013105 25-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Sanitar Co., Ltd. Taiwan Y75013105 25-Jun-14 25-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Sanitar Co., Ltd. Taiwan Y75013105 25-Jun-14 25-Apr-14 4 Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Sanitar Co., Ltd. Taiwan Y75013105 25-Jun-14 25-Apr-14 5 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Zippy Technology Corp. Taiwan Y98914107 25-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Zippy Technology Corp. Taiwan Y98914107 25-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Zippy Technology Corp. Taiwan Y98914107 25-Jun-14 25-Apr-14 3 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc Zippy Technology Corp. Taiwan Y98914107 25-Jun-14 25-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 3 Approve One or a Combination of Methods for Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Ordinary Shares or Issuance of Overseas Convertible Bonds via Private Placement Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 5 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors and Change the Regulation Title to Election Method of Directors Annual Management Yes For For The Taiwan Fund Inc Advanced Semiconductor Engineering Inc. Taiwan Y00153109 26-Jun-14 25-Apr-14 7 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect WONG,WEN-YUAN, a Representative of Formosa Chemicals & Fibre Corporation, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HSIE,SHIH-MING, a Representative of Keyford Development Co., LTD., with Shareholder No. 208207, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HONG,FU-YUAN, a Representative of Formosa Chemicals & Fibre Corporation, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HUANG,DONG-TERNG, a Representative of Formosa Chemicals & Fibre Corporation, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect TSAI,TIEN-SHUAN, a Representative of Formosa Chemicals & Fibre Corporation, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect LEE,MING-CHANG, a Representative of Formosa Chemicals & Fibre Corporation, with Shareholder No. 2, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HUANG,MING-TANG, with Shareholder No. 6871, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HSIEH,MING-DER, with Shareholder No. 90, as Non-independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect ZHENG,YOU, with ID No. P10277****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect WANG,KANE, with ID No. A10068****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect LU,JASPER, with ID No. B12059****, as Independent Director Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect LU,SHEN-FU, a Representative of FUND SHING INVESTMENT CO., LTD., with Shareholder No. 163530, as Supervisor Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect LEE,MAN-CHUN, a Representative of Lai Shu-Wang's Social Welfare Foundation, Chang Hwa County Deputy, with Shareholder No. 14515, as Supervisor Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 Elect HUANG,HOW-JEN, with Shareholder No. 6825, as Supervisor Annual Management Yes For For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Directors Annual Management Yes Against For The Taiwan Fund Inc Formosa Taffeta Co. Ltd. Taiwan Y26154107 26-Jun-14 25-Apr-14 6 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 2 Approve 2013 Plan on Profit Distribution Annual Management Yes For For The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect TSAI TIEN TSAN, a Representative of TIAN LAI INVESTMENT LTD. with Shareholder No. 29345, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect LIU CHAO SEN, a Representative of TIAN LAI INVESTMENT LTD. with Shareholder No. 29345, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect CHEN TIEN CHIN, a Representative of TIAN LAI INVESTMENT LTD. with Shareholder No. 29345, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect CHUANG CHIN CHUNG, a Representative of TIAN LAI INVESTMENT LTD. with Shareholder No. 29345, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect CHANG CHIEN HUI, a Representative of TIAN LAI INVESTMENT LTD. with Shareholder No. 29345, as Non-Independent Director Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect OU CHING SHUN, a Representative of HSIN JUI INVESTMENT LTD. with Shareholder No. 29344, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 Elect TSAI CHANG CHAN, a Representative of HSIN JUI INVESTMENT LTD. with Shareholder No. 29344, as Supervisor Annual Share Holder Yes Against None The Taiwan Fund Inc King's Town Construction Taiwan Y9532U104 26-Jun-14 25-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Annual Management Yes Against For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 1 Approve 2013 Financial Statements Annual Management Yes For For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 4 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan Shin Kong Security Co., Ltd. Taiwan Y8462M108 26-Jun-14 25-Apr-14 6 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc YC Co., LTD. Taiwan Y9752B109 26-Jun-14 25-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc YC Co., LTD. Taiwan Y9752B109 26-Jun-14 25-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc YC Co., LTD. Taiwan Y9752B109 26-Jun-14 25-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc YC Co., LTD. Taiwan Y9752B109 26-Jun-14 25-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 1 Approve 2013 Financial Statements (Including Consolidated Financial Statements) Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 4 Approve Amendments to Articles of Association Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 5 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 6 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc Basso Industry Corp. Taiwan Y0718G100 27-Jun-14 28-Apr-14 7 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 27-Jun-14 1 Approve Framework Agreement for Components Purchase and Supply and Proposed Annual Caps Special Management Yes For For The Taiwan Fund Inc Good Friend International Holdings Inc. Cayman Islands G39800100 27-Jun-14 2 Approve Exclusive Framework Agreement for the Purchase of Designated CNC Machine Tools and Proposed Annual Caps Special Management Yes For For The Taiwan Fund Inc Hiwin Technologies Corp. Taiwan Y3226A102 27-Jun-14 28-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Hiwin Technologies Corp. Taiwan Y3226A102 27-Jun-14 28-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Hiwin Technologies Corp. Taiwan Y3226A102 27-Jun-14 28-Apr-14 3 Approve the Issuance of New Shares by Capitalization of Profit Annual Management Yes For For The Taiwan Fund Inc Hiwin Technologies Corp. Taiwan Y3226A102 27-Jun-14 28-Apr-14 4 Amend Procedures for Lending Funds to Other Parties Annual Management Yes For For The Taiwan Fund Inc Hiwin Technologies Corp. Taiwan Y3226A102 27-Jun-14 28-Apr-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan High Speed Rail Corporation Taiwan Y8421F103 27-Jun-14 28-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Taiwan High Speed Rail Corporation Taiwan Y8421F103 27-Jun-14 28-Apr-14 2 Approve 2013 Statement of Profit and Loss Appropriation Annual Management Yes For For The Taiwan Fund Inc Taiwan High Speed Rail Corporation Taiwan Y8421F103 27-Jun-14 28-Apr-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Taiwan High Speed Rail Corporation Taiwan Y8421F103 27-Jun-14 28-Apr-14 4 Amend Trading Procedures Governing Derivatives Products Annual Management Yes For For The Taiwan Fund Inc Taiwan High Speed Rail Corporation Taiwan Y8421F103 27-Jun-14 28-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Chairman of the Board Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 2 Approve Plan on 2013 Profit Distribution Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 3 Approve 2014 Issuance of Restricted Stocks Annual Management Yes Against For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 4 Approve Release of Restrictions of Competitive Activities of General Manager Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 5 Approve Merger by Absorption Plan with Orise Technology Co., Ltd. and Share Swap Agreement Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 6 Approve Delisting of Shares from Stock Exchange Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 7 Approve Termination of Public Listing of Shares Annual Management Yes For For The Taiwan Fund Inc Focaltech Systems Co., Ltd. Cayman Islands G3606Y100 30-Jun-14 30-Apr-14 8 Transact Other Business (Non-Voting) Annual Management Yes The Taiwan Fund Inc Formosa Laboratories Inc Taiwan Y26038102 30-Jun-14 30-Apr-14 1 Approve 2013 Business Operations Report and Financial Statements Annual Management Yes For For The Taiwan Fund Inc Formosa Laboratories Inc Taiwan Y26038102 30-Jun-14 30-Apr-14 2 Approve 2013 Statement of Profit and Loss Appropriation Annual Management Yes For For The Taiwan Fund Inc Formosa Laboratories Inc Taiwan Y26038102 30-Jun-14 30-Apr-14 3 Amend Articles of Association Annual Management Yes For For The Taiwan Fund Inc Formosa Laboratories Inc Taiwan Y26038102 30-Jun-14 30-Apr-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Annual Management Yes For For The Taiwan Fund Inc Formosa Laboratories Inc Taiwan Y26038102 30-Jun-14 30-Apr-14 5 Approve Release of Restrictions of Competitive Activities of Directors and Representatives Annual Management Yes For For Taiwan Fund Inc WOWPRIME CORP Ticker: 2727 Security ID: Y969B9107 Meeting Date: APR 08, 2014 Meeting Type: Annual Record Date: FEB 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2013 Profit For For Management Distribution 3 Approve Cash Dividend Distribution For For Management from Capital Reserve 4 Approve the Issuance of New Shares by For For Management Capitalization of Profit 5 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets 6.1 Elect Non-independent Director No. 1 None Against Shareholder 6.2 Elect Non-independent Director No. 2 None Against Shareholder 6.3 Elect Non-independent Director No. 3 None Against Shareholder 6.4 Elect Non-independent Director No. 4 None Against Shareholder 6.5 Elect Non-independent Director No. 5 None Against Shareholder 6.6 Elect Non-independent Director No. 6 None Against Shareholder 6.7 Elect Non-independent Director No. 7 None Against Shareholder 6.8 Elect Non-independent Director No. 8 None Against Shareholder 6.9 Elect Non-independent Director No. 9 None Against Shareholder 6.10 Elect Non-independent Director No. 10 None Against Shareholder 6.11 Elect CHI,CHENG, with ID No. For For Management J200643828, as Independent Director 6.12 Elect LI,CHI-JEN, with ID No. For For Management Y120143926, as Independent Director 6.13 Elect WU,WEN-CHIN, with ID No. For For Management F101059085, as Independent Director 7 Approve Release of Restrictions on For Against Management Competitive Activities of Newly Appointed Directors and Representatives SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE TAIWAN FUND, INC. By: /s/ Simon Crinage Name: Simon Crinage Title: President Date:August 18, 2014
